     Case: 1:17-md-02804 Doc #: 3697 Filed: 04/16/21 1 of 2. PageID #: 510869



                               UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                                   MDL Case No. 17-md-2804
OPIATE LITIGATION
                                                              Northern District of Ohio Case No.
This document relates to:                                     1:19-op-45230

Washington County, Ohio by its Commissioners, et al. v.       [Removed from the Washington
Cardinal Health, Inc., et al.,                                County Court of Common Pleas,
OHS/2:18-01706                                                Case No. 18-pt-241]

                                                              Hon. Dan Aaron Polster


               STIPULATION OF DISMISSAL WITH PREJUDICE ONLY
                     AS TO DEFENDANT BRANDON WORLEY

       Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiffs Washington County,

Ohio by its Commissioners (“Washington County”), and City of Marietta, Ohio (“Marietta”)

(together, “Plaintiffs”), and Defendant Brandon Worley hereby stipulate and agree, as reflected by

the signatures of their respective counsel below, that any and all of Plaintiffs’ claims ONLY as to

Defendant Brandon Worley stated in Plaintiffs’ complaint in Washington County, Ohio by its

Commissioners, et al. v. Cardinal Health, Inc, et al., Washington County Court of Common Pleas,

Case No. 18-pt-241, are hereby dismissed with prejudice.

Dated: April 16, 2021                         /s/ Ethan Vessels
                                              Ethan Vessels (0076277)
                                              FIELDS, DEHMLOW & VESSELS
                                              A LIMITED LIAILITY COMPANY
                                              309 Second Street
                                              Marietta, Ohio 45750
                                              (740) 374-5346
                                              (740) 374-5349 (facsimile)
                                              E-Mail ethan@fieldsdehmlow.com
                                              Attorneys for Plaintiffs

                                             /s/ Paul A. Werner
                                             Paul A. Werner
                                             SHEPARD, MULLIN, RICHTER & HAMPTON,
                                             LLP
                                             2009 Pennsylvania Ave., N.W. Suite 100
                                             Washington, D.C. 20006-6801
                                             (202) 747-1900
                                             (202) 747-1901 (facsimile)
                                             E-mail pwerner@sheppardmullin.com
                                             Attorneys for Defendant Brandon Worley
    Case: 1:17-md-02804 Doc #: 3697 Filed: 04/16/21 2 of 2. PageID #: 510870




                                CERTIFICATE OF SERVICE

In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel on
Multidistrict Litigation, I hereby certify that a copy of the foregoing Stipulation of Dismissal
ONLY as to Defendant Brandon Worley was served electronically via the CM/ECF system which
provides an electronic service notification to all counsel of record registered as CM/ECF users.


 DATED: April 16, 2021                             /s/ Paul A. Werner
                                                   Paul A. Werner
